Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
   
Examiner cites particular columns or paragraphs, and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


In reply to the Non-Final Office Action mailed on 2/3/2021 the Applicant has filed a response on 5/3/2021 amending claims 1-2, 9-11 and 16. No claim has been added or Claims 3-4, 6, 8, 12-13, 15, 17-18 and 20 are withdrawn from consideration as being drawn to a nonelected invention. Claims 1-20 are pending in this application.

Previous rejections under 35 U.S.C. 112(b) are withdrawn in view of Applicant’s amendments filed on 5/3/2021.

Claim Objections

Claim 1 is objected to because of the following informalities: the claim recites “the temporarily enabling” in lines 12-13, which appear to be “temporarily enabling” (word “the” deleted); “the subsequent change in force” in line 14, which appears to be “a subsequent change in force”; and “a subsequent change in force” in lines 19-20, which appears to be “the subsequent change in force”.  Appropriate corrections are required.

Claim 10 is objected to because of the following informalities: the claim recites “the temporarily enables” in lines 15-16, which appear to be “temporarily enables” (word “the” deleted); “the subsequent change in force” in line 17, which appears to be “a subsequent change in force”; and “a subsequent change in force” in line 22, which appears to be “the subsequent change in force”.  Appropriate corrections are required.


Claim 16 is objected to because of the following informalities: the claim recites “the temporarily enabling” in lines 18-19, which appear to be “temporarily enabling” (word “the” deleted); “the subsequent change in force” in line 20, which appears to be “a subsequent change in force”; and “a subsequent change in force” in lines 25-26, which appears to be “the subsequent change in force”.  Appropriate corrections are required.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 5, 7, 9-11, 14, 16 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. the each other sensor is not enabled to monitor for the subsequent change in force until the first change is detected and above the predetermined force delta threshold”, as claimed in claims 1, 10 and 16 (see para[0051]; para[0058]; Figs. 6B and 10).

Regarding claims 2, 5, 7 and 9, these claims are rejected based on their dependency on claim 1.

Regarding claims 11 and 14, these claims are rejected based on their dependency on claim 10.

Regarding claim 19, this claim is rejected based on its dependency on claim 16.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 7, 9-11, 14, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0074636), in view of Cranfill et al. (US 2011/0037721), and further in view of Tartz et al. (US 2014/0317722).

Regarding claim 1, Lee discloses a method (para[0002]; see e.g. Figs. 10-11) comprising:
detecting, by a force sensing circuit within an electronic device, a change in force applied to a surface of the electronic device (see 1003 in Fig. 10 and 1103 in Fig. 11 where a change from e.g. no pressure/force or an initial pressure/force, to some other pressure/force is detected; the claimed force sensing circuit comprises e.g. force sensors in Figs. 2A-5C, 9 and 12A-13A, within electronic device 200/400/500/900; “The pressure sensor… may detect pressure (or force) applied by an external object”, and “a change in a physical quantity” accordingly; para[0139]; para[0152]), the force sensing circuit comprising a plurality of sensor arrays (para[0051]-para[0053]; para[0064]-para[0066]; para[0078]; see e.g. areas 503, 505 and 507 in Fig. 5A, or 513 and 515 in Fig. 5B, or 521 and 523 in Fig. 5C, comprising the claimed plurality of sensor arrays of the claimed force sensing circuit; since “The electronic device 500 may include… the sensor modules 203 illustrated in FIGS. 3AA to 3EB,… installed in at least one of the areas 501, 503, 505, and 507 at which a grip is detected”, by having e.g. any of the sensor modules 203 in Figs. 3AA, 3BA, 3CA or 33EA, which comprise at least a pair of pressure sensors 211, the areas 503, 505 and 507 in Fig. 5A, comprise the claimed sensor arrays; the same reasoning applies for areas 513 and 515 in Fig. ), each sensor array comprised of a plurality of linearly aligned sensors that detect changes in a change in force at the surface of the electronic device due to one or more of an input force, pressure or strain detected by the sensors (para[0051]-para[0053]; para[0058]; para[0064]-para[0066]; para[0078]; para[0104]-para[0105]; para[0139]; para[0152]; “In step 1003 [or 1103], the electronic device may detect a pressure signal indicating a level of pressure (for example, intensity, level, or position) applied to a sensor module (for example, the same as or similar to the sensor modules 203 of FIG. 3AA to 3EB) installed in at least one area of a housing through at least one sensor (for example, a pressure sensor)”; pressure sensors in Figs. 5A-5C, 9 and 12A-13A, ”detect pressure (or force) applied by an external object”, and “a change in a physical quantity”, and comprise the sensor modules 203 in Figs. 3AA, 3BA, 3CA or 33EA, which include at least a pair of linearly aligned pressure sensors 211 to detect such changes due a change in force/pressure), each of the plurality of sensor arrays define a force sensitive area with at least a first sensor and a second sensor (para[0051]-para[0053]; para[0064]-para[0066]; para[0078]; see e.g. areas 503, 505 and 507 in Fig. 5A, or 513 and 515 in Fig. 5B, or 521 and 523 in Fig. 5C, comprising the claimed plurality of sensor arrays of the claimed force sensing circuit; “The electronic device 500 may include… the sensor modules 203 illustrated in FIGS. 3AA to 3EB,… installed in at least one of the areas 501, 503, 505, and 507 at which a grip is detected”, the );
identifying when a detected change in force is a first change above a predetermined force delta threshold, the first change being above the predetermining force delta threshold operating as an activation trigger (para[0007]; para[0089]; para[0113]; para[0127]; para[0140]-para[0146]; see 1005 to 1007 in Fig. 10; “when a detected first pressure signal is received in a state in which a first function for operation of an electronic device related to a first UI is performed, a processor may perform a second function for operation of the electronic device that is set in accordance with a first pressure signal and is related to a second UI”, the detected first pressure signal, clearly being a signal necessarily above a certain threshold and clearly being a change from a certain initial value (i.e. cero pressure), to a certain value different from the initial value, in order to be detected; “In step 1007, when the detected input signal is greater than or equal to the first threshold value, the electronic device may display a second UI including at least one second item on display”; “The second item may be the same as or similar to one of, for example, an object, an application icon, a button icon, a document icon, a shortcut key, a widget, a menu, an indicator, and an instruction”, that is, a graphical user interface );
in response to detection of a tactile motion at one sensor within a sensor array, the temporarily enabling each other sensor within the sensor array to monitor a corresponding force-sensitive area for the subsequent change in force (para[0007]; para[0089]; para[0113]; para[0127]; para[0140]-para[0146]; para[0153]-para[0163]; see 1005 to 1007 in Fig. 10; “when a detected first pressure signal is received in a state in which a first function for operation of an electronic device related to a first UI is performed, a processor may perform a second function for operation of the electronic device that is set in accordance with a first pressure signal and is related to a second UI”; see e.g. Figs. 12A-13A where the detected force corresponding to tactile motion of the users fingers over the force sensors at the surface produces the first change and triggers/activates/enables the graphical user interface and the force sensors, which include sensors other than the one previously used (e.g. sensors at 501, 503, 505, 507 in Fig. 5A), to receive further changes in pressure/force related to the triggered graphical user interface), wherein the each other sensor is not enabled to monitor for the subsequent change in force until the first change is detected and above the predetermined force delta threshold (para[0007]; para[0089]; para[0113]; para[0127]; para[0140]-para[0146]; para[0153]-para[0163]; see 1005 to 1007 in Fig. 10; see Figs. 12A-13A; it is clear that while no force corresponding to tactile motion of the users fingers over the force sensors at the surface is sensed, the first change is not produced to trigger/activate/enable the graphical user interface and the force sensors to receive further changes in pressure/force related to such graphical user interface, and thus, based on the broadest reasonable interpretation of the claimed limitations, until a force corresponding to tactile motion of the users fingers over the force sensors at the surface is sensed, the first change is not produced to trigger/activate/enable the graphical user interface and the force sensors to receive further changes in pressure/force related to such graphical user interface);
in response to the detected change in force being above the predetermined force delta threshold, para[0007]; para[0089]; para[0113]; para[0127]; para[0140]-para[0146]; para[0153]-para[0163]; see 1005 to 1007 in Fig. 10; see Figs. 12A-13A; “when a detected first pressure signal is received in a state in which a first function for operation of ); and
the functional change of at least one setting of the electronic device (see Abstract; para[0006]-para[0008]; para[0039]; para[0043]; para[0078]-para[0079]; para[0127]; para[0140]-para[0146]; para[0149]; para[0152]-para[0169]; e.g. “When a pressure signal having a pressure value different from a pressure value indicated by or included in a previously detected pressure signal is detected after step 1007 of FIG. 10, an electronic device may execute a third function”, to affect e.g. the triggered graphical user interface; see also Figs. 12A-13A); and adjusting, by a processor, the at least one setting of the electronic device to correlate with the functional change, based on the detected subsequent change of the force (see Abstract; para[0006]-para[0008]; para[0039]; para[0043]; para[0078]-para[0079]; para[0127]; para[0140]-para[0146]; para[0149]; para[0152]-para[0169]; “a processor of the electronic device may identify a pressure value included in each pressure signal detected by the pressure sensors”; “When a pressure signal having a pressure value different from a pressure value indicated by or included in a previously detected pressure signal is detected after step 1007 of FIG. 10, an electronic device may execute a third function”, to affect e.g. the triggered graphical user interface; see also Figs. 12A-13A).
However, Lee does not appear to expressly disclose the force sensing circuit comprising a microcontroller and digital converters connected via respective integrated 
Cranfill discloses a force sensing circuit comprising a microcontroller (see e.g. in Fig. 5B microcontroller 560) and a plurality of sensor arrays (see e.g. in Fig. 4 two arrays of sensors (sensors 120 and 422, and sensors 420 and 421)), and identifying, by the microcontroller, when a detected change in force is a first change above a predetermined force delta threshold (para[0019]; para[0041]; para[0047]-para[0050]; see e.g. in Fig. 5B “microcontroller 560 can periodically measure the resistive values of the force sensors 120, 420, 421 and 422, or, more specifically, the resistive values of the variably conductive force sensitive material 140 of the individual force sensors 120, 420, 421 and 422”; “When a force… is applied…, the variably conductive force sensitive material 140 of one or more individual force sensors 120, 420, 421 and 422 can change its conductance”; “microcontroller 560, during one or more of the periodic measurements of the resistive values of the force sensors 120, 420, 421, 422 can detect such a change and can, as a result, determine that a force 320 is being applied onto the touch screen 110”, which clearly corresponds a value being above a certain value/threshold in order to be detected; “Thus, by monitoring the individual resistances of each of the force sensors 120, 420, 421, 422, and by detecting variances among them, the time-sampling microcontroller 560 can provide information that can ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Lee’s invention, with the teachings in Cranfill’s invention, to have the force sensing circuit comprising a microcontroller, and identifying, by the microcontroller, when a detected change in force is a first change above a predetermined force delta threshold, as a known dedicated and power-efficient alternative, to periodically monitoring variations in force and providing for the detection of the approximate location of the force  (para[0047]-para[0048]; para[0050]).
However, the combination of Lee and Cranfill does not appear to expressly disclose the force sensing circuit comprising digital converters connected via respective integrated circuit busses to the plurality of sensor arrays. 
Tartz discloses a force sensing circuit comprising digital converters connected via respective integrated circuit busses to a plurality of sensor arrays (see analog-to-digital converter circuit 1120 in Fig. 11, when being “more than one instance of the force sensor analog-to-digital converter circuit 1120, which can facilitate simultaneous measurements of more than one force sensor component 1104”, connected to “the force sensor array components subsystem 1108… that includes one or more arrays of individual force sensor components… within a flexible printed circuit”; “The handheld device 1100 may be implemented as ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Lee’s and Cranfill’s combination, with the teachings in Tartz’s invention, to have the force sensing circuit comprising digital converters connected via respective integrated circuit busses to the plurality of sensor arrays, for the advantage of converting a property (e.g., pressure or force) measured or sensed by the force sensor component to a corresponding digital value in order to digitally process the measured data, while facilitating simultaneous measurements of more than one force sensor component (para[0050]; para[0053]; para[0062]-para[0063]).

Regarding claim 2, Lee, Cranfill and Tartz disclose all the claim limitations as applied above (see claim 1). In addition, Lee discloses the at least one sensing device within the force sensing circuit detects changes in the change in force of the electronic device, and the at least one sensing device is affixed to an interior portion of a casing of the electronic device (see e.g. force sensors in Figs. 5B and 9, that detects variations/changes of pressure/force at the surface of the electronic device as shown in Figs. 12A-13A; para[0065]; para[0086]; para[0110]; “the electronic device 500 may have at least one of the sensor modules 203 illustrated in FIGS. 3AA to 3EB, which is installed in areas 511, 513, and 515 of the left and );

the functional change corresponds to received signal information from the plurality of sensors, including signal position, movement, and intensity (see Abstract; para[0006]-para[0007]; [0051]; para[0087]-para[0090]; para[0127]; para[0140]-para[0146]; para[0149]; para[0152]-para[0169]; “The processor 910 may determine the following functions to be performed based on at least one a position at which pressure is detected, an intensity of pressure, a number of pressure points, a speed, a direction, and a duration time”; e.g., “When a pressure signal having a pressure value different from a pressure value indicated by or included in a previously detected pressure signal is detected after step 1007 of FIG. 10, an electronic device may execute a third function”, to affect e.g. the triggered graphical user interface, that is, to perform the claimed functional change “based on a change in at least one of the detected level and the position”, a change in position denoting movement).


Regarding claim 5, Lee, Cranfill and Tartz disclose all the claim limitations as applied above (see claim 1). In addition, Lee discloses determining when a recognized tactile motion causes a respective delta in the force at the surface that correlates to activating the first change and triggering monitoring for the subsequent change in the force at the surface of the electronic device (para[0007]; para[0089]; para[0113]; para[0139]; para[0152]; see 1003 in Fig. 10 and 1103 in Fig. 11 where a change from e.g. no pressure/force or an initial pressure/force, to some other pressure/force is detected; see e.g. force sensors in Figs. 2A-5C and 9, within electronic device 200/400/500; “The pressure sensor… may detect pressure (or force) applied by an external object”, and “a change in a physical quantity”; see also Figs. 12A-13A where the detected force corresponds to tactile motion of the users fingers over the force sensors at the surface produces the first change and triggers the graphical user interface and the force sensors to receive further changes in pressure/force related to the triggered graphical user interface; e.g. “when pressure of a first level by a touch is detected by the pressure sensor 925, the processor 910 may perform a first function”; e.g. “an electronic device according to an embodiment of the present disclosure may activate a pressure sensor in a state in which a display is turned off”; e.g. “When pressure having a predetermined intensity is detected within a predetermined area, an electronic device may execute a function ), wherein the first change and the subsequent change are activated when the respective delta in the force is greater than a respective, predetermined force delta threshold (see e.g. Figs. 12A-13A respective changes activated based on corresponding changes in force, being greater than corresponding thresholds; para[0164]-para[0169] ).

Regarding claim 7, Lee, Cranfill and Tartz disclose all the claim limitations as applied above (see claim 1). In addition, Lee discloses detecting the first change and the subsequent change of the force by the at least one sensing device that is positioned beneath an output device, wherein the output device includes at least one of a display panel (see e.g. force sensors in Figs. 5B  and 9, that detects variations/changes of pressure/force as shown in Figs. 12A-13A; para[0065]; para[0086]; para[0110]; “the electronic device 500 may have at least one of the sensor modules 203 illustrated in FIGS. 3AA to 3EB, which is installed in areas 511, 513, and 515 of the left and right sides of the housing and in at least one area of a touch screen of a display”; “the display 943 may be overlappingly combined with the touch sensor 921 and/or the pressure sensor 925”) and an optical lens; and displaying, on the output device, an interactive interface that exhibits a graphic symbol associated with the at least one setting of the electronic device in response to detecting the trigger (see e.g. the triggered graphical user ).

Regarding claim 9, Lee, Cranfill and Tartz disclose all the claim limitations as applied above (see claim 1). In addition, Tartz discloses the force sensing circuit includes one or more piezoelectric sensors within the sensor arrays (para[0029]; see Fig. 1; “The handheld device 100 also has arrays of force sensors located along both sides of the device”; “the force sensors 106 and 108 may be pressure sensors”; “Types of the pressure sensor may be… piezoelectric type”), the sensor arrays being spaced to receive instantaneous forces as well as detect a lateral movement of a force at [[the]] an exterior surface of [[the]] a casing of the electronic device (para[0029]-para[0036]; see Figs. 1 and 4; e.g. “the user may answer a phone call by gripping or squeezing the arrays of force sensors”, and "scrolling may be performed by repeatedly sliding the thumb or finger vertically along one side of the device”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have  the force sensing circuit includes one or more piezoelectric sensors within the sensor arrays, the sensor arrays being spaced to receive instantaneous forces as well as detect a lateral movement of a force at an exterior surface of a casing of the electronic device, as also taught by Tartz in the combination, for the advantage of providing for improved one-handed target selection and manipulation during operation of a handheld device, allowing users to more naturally para[0027]-para[0028]; para[0031]).

Regarding claim 10, it is analogous to claim 1, except it is an electronic device claim (see electronic device, claimed components, and interconnections in Figs. 1-2B, 4A-5C, 9 and 12A-13A of Lee, Figs. 4 and 5B of Cranfill, and Figs. 1, 5 and 11 of Tartz),  and therefore it is rejected for the same reasons as claim 1 above.

Regarding claims 11 and 14, these claims are analogous to claims 2 and 7, and therefore are rejected for the same reasons as claims 2 and 7 above.

Regarding claim 16, it is analogous to claims 1 and 10 above, except it is a computer program product claim (see in Lee para [0006]-para[0008], para[0039], para[0044]-para[0045], para[0079], para[0097], para[0107], and Figs. 1, 9, 28; see e.g. microcontroller 560 in Fig. 5B of Cranfill clearly comprising a program product; and para[0050]-para[0053], para[0058]-para[0064], and Figs. 5 and 11 of Tartz), and therefore it is rejected for the same reasons as claims 1 and 10 above.


Regarding claim 19, it is analogous to claims 7 and 14, and therefore it is rejected for the same reasons as claims 7 and 14 above.

Response to Arguments

Applicant's arguments filed on 5/3/2021 have been fully considered but they are not persuasive. Regarding claim 1, the Applicant argues on page 13 of the remarks that “The combination of Lee, Cranfill and Tartz does not render Applicants’ claimed invention unpatentable because… the combination does not suggest at least the following features taken from Applicants’ example independent Claim 1 (bold emphasis added): “in response to detection of a tactile motion at one sensor within a sensor array, the temporarily enabling each other sensor within the sensor array to monitor a corresponding force-sensitive area for the subsequent change in force, wherein the each other sensor is not enabled to monitor for the subsequent change in force until the first change is detected and above the predetermined force delta threshold””. The Examiner respectfully disagree. The rejection has been amended in the same fashion as the amended claim, and as shown above, Lee discloses in response to detection of a tactile motion at one sensor within a sensor array, the temporarily enabling each other sensor within the sensor array to monitor a corresponding force-sensitive area for the subsequent change in force (para[0007]; para[0089]; para[0113]; para[0127]; para[0140]-para[0146]; para[0153]-para[0163]; see 1005 to 1007 in Fig. 10; “when a detected first pressure signal is ), wherein the each other sensor is not enabled to monitor for the subsequent change in force until the first change is detected and above the predetermined force delta threshold (para[0007]; para[0089]; para[0113]; para[0127]; para[0140]-para[0146]; para[0153]-para[0163]; see 1005 to 1007 in Fig. 10; see Figs. 12A-13A; it is clear that while no force corresponding to tactile motion of the users fingers over the force sensors at the surface is sensed, the first change is not produced to trigger/activate/enable the graphical user interface and the force sensors to receive further changes in pressure/force related to such graphical user interface, and thus, based on the broadest reasonable interpretation of the claimed limitations, until a force corresponding to tactile motion of the users fingers over ).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORYVID FIGUEROA-GIBSON whose telephone number is (571)272-5506.  The examiner can normally be reached on 9am-5pm, Monday -Friday, Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GLORYVID FIGUEROA-GIBSON/Patent Examiner, Art Unit 2623   
			/AMARE MENGISTU/                                Supervisory Patent Examiner, Art Unit 2623